Exhibit 10.1

[g225931dii001.jpg]

August 20, 2007

Patrick O’Shaughnessy
[redacted]

Dear Patrick,

It is my pleasure to offer you the position of Chief Financial Officer,
reporting to me. Your start date would be August 21, 2007.

Patrick, your base salary will be $300,000 per year with an annual review. You
will be eligible for our 2007 company pro-rated bonus with a minimum payment of
$40,000, payable in February 2008.

In the future, our current executive bonus structure for this position is that
target performance yields a 50% payout based on your annual salary and maximum
payout would be 100% of your annual salary. The measures for your bonus, as
approved and modified by the Compensation Committee, would be 50% tied to
company financial performance and 50% individual performance.

On your start date, we will provide you an initial grant of 200,000 stock
options with a three (3) year pro-rated vesting schedule as approved by the
Compensation Committee.

Additionally, you will be named to a Board of Director seat pending approval by
the Nominating and Governance Committee.

During your transition, we will provide a temporary apartment or hotel to meet
your local housing needs. Additionally we will provide a full executive
relocation package to you.

Patrick, I am excited about you joining the team. You will be instrumental in
helping further shape and grow this business.

Sincerely,

/s/ Ken Compton

 

 

 

 

 

Ken Compton

 

 

President and Chief Executive Officer

 

 

 

I accept this offer:

/s/ Patrick O’Shaughnessy

 

8/21/07

Patrick O’Shaughnessy

 

Date

 


--------------------------------------------------------------------------------